DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reply Under 37 CFR 1.111
The submission of the reply filed on May 5, 2022 to the non-final Office action of January 28, 2022 is acknowledged. The Office action on the currently pending claims 1-14 and 16-18 follows.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Pitcher et al. (US 2012/0186119) in view of Nakamura (US 2021/0191468), or alternatively over Pitcher et al. (US 2012/0186119) in view of Kishimoto (US 2019/0196538) and further in view of Nakamura (US 2021/0191468).
Regarding claim 1, Pitcher discloses (Figs.2-5, 10-12, and 15) building element (10) for a modular construction (the construction of 10 is modular), the building element comprising: at least one display module (110); and a curved frame (28, 14, 16, 18, and 20 in combination) with a connection surface (Fig.12 and [0053]: surface of 28 where 110 connects/couples) configured to couple the at least one display module, wherein the at least one display module comprises a substrate (display panels are multi-layered, and the base-most film of the display module 110 is the substrate), one side (side of the base-most film of the display module 110 facing outward) of which is provided with a display (display panels are multi-layered with a display disposed on the outward facing side of the substrate) and another side (side of the base-most film of the display module 110 facing inward) of which is provided with connection means ([0053]) to connect the substrate with the connection surface of the curved frame.
Alternatively, Kishimoto teaches (Fig.1) the at least one display module (100) comprises a substrate (110), one side (side of 110 facing 120) of which is provided with a display (120, 130, and 140 in combination) and another side (102) of which is provided with a connection means (500).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Kishimoto to modify the device of Pitcher such that the at least one display module comprises a substrate, one side of which is provided with a display and another side of which is provided with a connection means in order to achieve a means of manufacturing a display module with multiple layers that still results in a thin and compact design.
Pitcher (alone, or as modified by Kishimoto above) fails to explicitly disclose at least one LED module, the at least one LED module comprising a flexible substrate, and a LED display.
However, Nakamura teaches (Figs.1A and 3D) at least one LED module (10), the at least one LED module comprising a flexible substrate (11, [0053]), and a LED display (display elements in 15, [0056]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize Nakamura to modify Pitcher (alone, or as modified by Kishimoto above) such that the display module, the substrate, and the display of Pitcher (alone, or as modified by Kishimoto above) is an LED module, a flexible substrate, and a LED display respectively in order to provide a display assembly that is energy efficient and easier to configure to a user’s desire due to the flexible nature of the display assembly and to more easily conform the LED module to a desired curvature.
Regarding claim 2, Pitcher discloses the curved frame is curved around an axis (axis that 28 is curved around).
Pitcher (alone, or as modified by Kishimoto above) fails to disclose the curved frame is curved around an axis over 360/N degrees, wherein N is a natural number between two and ten
	However, Nakamura teaches the LED module is curved around an axis (axis that 11 is curved around) over 360/N degrees, wherein N is a natural number (four) between two and ten ([0088]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further utilize Nakamura to modify Pitcher (alone, or as modified by Kishimoto above) in view of Nakamura such that the LED module is curved around an axis over 90 degrees wherein the LED module has the same angle of curvature as the curved frame in order to increase the width of the viewing angle by bending the display around a person’s field of vision.
Regarding claim 3, Pitcher discloses the curved frame extends between two straight connection sides (18 and 20, 28 extends between 18 and 20), wherein the two straight connection sides are provided with connection means (Fig.5) to enable interconnection of adjacent curved frames.
	Regarding claim 4, Pitcher discloses the straight connection sides are compatible with adjacent straight elements (Fig.15 shows that 18 and 20 are compatible with adjacent straight elements, curved elements connected to straight elements).
	Regarding claim 5, Pitcher discloses the curved frame extends between two curved connection sides (top surface of 14 and top surface of 16, 28 extends between top surface of 14 and top surface of 16), wherein the two curved connection sides are provided with connection means ([0053] and as shown in Fig.10, top surface of 14 and top surface of 16 at least indirectly enable interconnection of each adjacent 50 and 66) to enable interconnection of adjacent curved frames.
Regarding claim 6, Pitcher further discloses the at least one display module comprises M identical display modules (each 110 is an identical LED module), wherein M is a natural number (two as shown in Fig.11) between two and ten. 
Pitcher (alone, or as modified by Kishimoto above) in view of Nakamura fails to explicitly disclose M identical LED modules.  
However, as discussed in claim 1 above, Nakamura teaches an LED module (10).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further utilize Nakamura to modify Pitcher (alone, or as modified by Kishimoto above) in view of Nakamura such that each display module of the display module is an LED module, as claimed, in order to provide a display assembly that is energy efficient as described in claim 1 above.
Regarding claim 16, Pitcher discloses the connection surface is convex (connection surface of one of the 28’s is convex).
Regarding claim 17, Pitcher discloses the connection surface is concave (connection surface of one of the 28’s is concave).
Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Pitcher and Nakamura, or alternatively over Pitcher, Kishimoto, and Nakamura as applied to claims 1 and 6 above, and further in view of Mudd (US 2020/0372841).
Regarding claim 7, Pitcher discloses each of the display modules comprises a magnetic connection means (Pitcher: [0053], in order to utilize the magnetic connection, there has to be a magnet on the display 110 and the frame 28 in order to connect the two together magnetically) for the curved frame and the display module.
Pitcher (alone, or as modified by Kishimoto above) in view of Nakamura fails to explicitly disclose each of the LED modules comprises multiple magnets forming the connection means and wherein the curved frame comprises a magnetic surface to allow the LED modules to magnetically connect with the frame.
However, Mudd teaches (Fig.1 and 25-26) each of the LED modules (16) comprises multiple magnets (75) forming the connection means (as claimed, the magnets 75 form the connection means) and wherein the frame (14) comprises a magnetic surface (surface of 78 of 14 is magnetic) to allow the LED modules (16) to magnetically connect with the frame (14).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize Mudd to modify Pitcher (alone, or as modified by Kishimoto above) in view of Nakamura such that each of the LED modules comprises multiple magnets and the curved frame comprises a magnetic surface so that the LED modules connect to the magnetic surface, as claimed, in order to more securely attach the LED modules to the curved frame (i.e., increasing the number of magnets will only further improve the mechanical connection between the LED modules and the curved frame).
Regarding claim 14, Pitcher (alone, or as modified by Kishimoto above) in view of Nakamura fails to explicitly disclose the connection surface is provided with an opening dimensioned to enable installing the building element from the front.
However, Mudd teaches (Figs.1-4) the connection surface (surface of 14 connection to 16) is provided with an opening (26) dimensioned to enable installing the building element (10) from the front (front of 10) (26 can be used to help install parts of 10 including routing cables for 10 through 26).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize Mudd to modify Pitcher (alone, or as modified by Kishimoto above) in view of Nakamura such that the connection surface has an opening in order to make it easier to route connections inside the building element.
Examiner’s Note: Further regarding claim 14, the Office notes that the limitation “dimensioned to enable installing the building element from the front” is a functional limitation. Since the structure of the device of Pitcher (alone, or as modified by Kishimoto above) in view of Nakamura and Mudd is identical to the claimed structure, the device of Pitcher (alone, or as modified by Kishimoto above) in view of Nakamura and Mudd is considered to be as capable of performing the function as the claimed invention, absent any claimed structural difference. See MPEP § 2114 I & II, "While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function... A claim containing a 'recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus' if the prior art apparatus teaches all the structural limitations of the claim.” In the instant case, the opening in the connection surface of Pitcher (alone, or as modified by Kishimoto above) in view of Nakamura and Mudd is taught to assist in installation of the building element (i.e. routing wires) and therefore considered capable of performing the recited function.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Pitcher and Nakamura, or alternatively over Pitcher, Kishimoto, and Nakamura as applied to claim 6 above, and further in view of Jung et al. (US 2020/0063767).
Regarding claim 8, Pitcher (alone, or as modified by Kishimoto above) in view of Nakamura fails to explicitly disclose each of the LED modules comprises positioning pins extending from the other side of the flexible substrate, the curved frame comprises perforations compatible with the positioning pins to enable positioning of the LED modules on the curved frame.
However, Jung teaches (Fig.3) each of the LED modules (any one or more of 40A-40L) comprises positioning pins (45) extending from the other side (side of any one or more of 40A-40L with 45) of the one or more LED modules, the frame comprises (50) perforations (56) compatible with the positioning pins to enable positioning of the LED modules on the frame ([0070] and [0074]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize Jung to modify Pitcher (alone, or as modified by Kishimoto above) in view of Nakamura such that the flexible substrate has positioned pins that extend from the other side of the flexible substrate and such that the curved frame has perforations that receive the positioning pins in order to provide an improved means of properly aligning the one or more LED modules to the curved frame.
Claims 9, 11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Pitcher and Nakamura, or alternatively over Pitcher, Kishimoto, and Nakamura as applied to claim 1 above, and further in view of Yokawa et al. (US 2013/0107127).
Regarding claim 9, Pitcher discloses the curved frame comprises, opposite to the connection surface, a back surface (interior facing surfaces of 28, 14, 16, 18, and 20).
Pitcher (alone, or as modified by Kishimoto above) in view of Nakamura fails to explicitly disclose the back surface being provided with a groove extending around the periphery of the back surface to enable mounting of a back cover.
However, Yokawa teaches (Figs.3 and 5) the back surface (1b) being provided with a groove (see Fig.3 below) extending around the periphery of the back surface to enable mounting of a back cover (4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize Yokawa to modify Pitcher (alone, or as modified by Kishimoto above) in view of Nakamura such that there is a groove extending around the periphery of the back surface in order to make it easier to position a back cover on the back surface during installation because the groove will act as a guide around the boundary of the back surface for the back cover.

    PNG
    media_image1.png
    478
    743
    media_image1.png
    Greyscale

Regarding claim 11, Pitcher (alone, or as modified by Kishimoto above) in view of Nakamura and Yokawa fails to explicitly disclose the back surface is provided with a power module for powering and controlling the LED modules.
However, Yokawa further teaches the back surface is provided with a power module (27 is indirectly provided on 1b) for powering and controlling the LED module (21 and 22 in combination).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further utilize Yokawa to modify Pitcher (alone, or as modified by Kishimoto above) in view of Nakamura such that the back surface is provided with a power supply in order to supply power to the electronic components of the building element in a hidden location when the building element is assembled which improves the aesthetic appearance. 
Regarding claim 13, Pitcher (alone, or as modified by Kishimoto above) in view of Nakamura and Jung fails to explicitly disclose the back surface is recessed with respect to a peripheral edge to enable a plate with a predetermined thickness to be mounted within boundaries of the peripheral edge.
However, Yokawa further teaches (Figs.3 and 5) the back surface (1b) is recessed with respect to a peripheral edge (outer peripheral edge of 1) to enable a plate (4) with a predetermined thickness (thickness of 4) to be mounted within boundaries (boundaries of the outer peripheral edge of 1) of the peripheral edge.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize Yokawa to modify Pitcher (alone, or as modified by Kishimoto above) in view of Nakamura and Jung such that there the back surface is recessed with respect to a peripheral edge in order to more securely support a back cover or plate mounted within the recess because the back cover or plate will be limited from moving in a X direction or a Z direction due to being secured inside the recess.
 Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Pitcher, Nakamura, and Yokawa, or alternatively over Pitcher, Kishimoto, Nakamura, and Yokawa as applied to claim 9 above, and further in view of Hochman (US 2014/0247612).
Regarding claim 10, Pitcher (alone, or as modified by Kishimoto above) in view of Nakamura and Yokawa fails to explicitly disclose the back surface is additionally provided with handles to facilitate handling of the building element.
However, Hochman teaches (Figs.1, 13, and 22) the back surface (258) is additionally provided with handles (48) to facilitate handling of the building element (10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize Hochman to modify Pitcher (alone, or as modified by Kishimoto above) in view of Nakamura and Yokawa such that the back surface is provided with handles in order to make it easier to hold the building elements when transporting or assembling the building elements ([0053]).
Examiner’s Note: Further regarding claim 10, the Office notes that the limitation “to facilitate handling of the building element” is a functional limitation. Since the structure of the device of Pitcher (alone, or as modified by Kishimoto above) in view of Nakamura, Yokawa, and Hochman is identical to the claimed structure, the device of Pitcher (alone, or as modified by Kishimoto above) in view of Nakamura, Yokawa, and Hochman is considered to be as capable of performing the function as the claimed invention, absent any claimed structural difference. See MPEP § 2114 I & II, "While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function... A claim containing a 'recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus' if the prior art apparatus teaches all the structural limitations of the claim.” In the instant case, the handles of Pitcher (alone, or as modified by Kishimoto above) in view of Nakamura, Yokawa, and Hochman are taught to serves as handles for transporting and assembling the building element (Hochman: [0053]) and therefore considered capable of performing the recited function.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Pitcher, Nakamura, and Yokawa, or alternatively over Pitcher, Kishimoto, Nakamura, and Yokawa as applied to claim 11 above, and further in view of Kumamoto (US 2018/0252966).
Regarding claim 12, Pitcher (alone, or as modified by Kishimoto above) in view of Nakamura and Yokawa fails to explicitly disclose the power module comprises a power input connection, a power throughput connection and comprises a signal input connection and a signal throughput connection.
However, Kumamoto teaches (Fig.9) the power module (20, [0103]) comprises a power input connection (28a and 28B), a power throughput connection (29a and 29b) and comprises a signal input connection (26a and 26b) and a signal throughput connection (27a and 27b).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize Kumamoto to modify Pitcher (alone, or as modified by Kishimoto above) in view of Nakamura and Yokawa such that the power module has a power input and throughput and signal input and throughput in order to distribute signals and power between building elements ([0101]) utilizing a simple and space efficient manner by providing all of the connections on a single board.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Pitcher et al. (US 2012/0186119) in view of Nakamura (US 2021/0191468).
Regarding claim 18, Pitcher discloses (Figs.2-5, 10-12, and 15) a building element (10) comprising: a curved frame (28, 14, 16, 18, and 20 in combination); and a display module (110) removably coupled to the curved frame ([0053] teaches attachment mechanisms (i.e., magnets) that can be utilized to make 11 removable), wherein the curved frame comprises: a plate element (28); a connection surface (Fig.12 and [0053]: surface of 28 where 110 connects/couples) configured to couple to the display module; a first straight connection side (18) and a second straight connection side (20) disposed along a pair of opposing parallel lateral edges (opposing lateral edges of 28 where 18 and 20 are disposed along) of the plate element; and a first curved connection side (14) and a second curved connection side (16) disposed along a pair of opposing parallel longitudinal edges (opposing longitudinal edges of 28 where 14 and 16 are disposed along) of the plate element.
Pitcher fails to explicitly disclose a LED module.
However, Nakamura teaches (Figs.1A and 3D) a LED module (10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize Nakamura to modify Pitcher such that the display module is a LED module in order to provide a display assembly that is energy efficient. 
Response to Arguments
Applicant’s arguments filed May 5, 2022 have been fully considered, but notes that Applicant’s arguments are direction to claims as amended, and are thus moot since the rejection has been modified to meet the limitations of the amended claims (see rejection above).
However, regarding Applicant’s argument that Pitcher fails to disclose “neither the backer board 28, the surface of the elongated upper plate 14, nor the elongated lower plate 16 comprise a connection surface which is configured to couple to the at least one LED module”, the Office respectfully disagrees and directs Applicant’s attention to Figs.11-12 and [0053] of Pitcher reciting “a display panel 110 may be attached to the outer side of those backer panels 28, as shown in FIGS. 11 and 12, magnetically, electrostatically or with an appropriate adhesive or other proper attachment means”. Although, Pitcher does not explicitly disclose an LED module/display as acknowledged in the non-final Office action, Nakamura teaches an LED module/display, which is a type of display panel. Therefore, the combination of Pitcher in view of Nakamura does disclose the above limitation as claimed. 
Furthermore, regarding Applicant’s argument that “…‘display panels are multi-layered plates, and the base-most film of the display module 110 is the substrate’ is based on impermissible hindsight of the present invention under examination, in particular because it refers to features which are attributes of the least one LED module which should comprise a flexible substrate, one side of which is provided with a LED display and another side of which is provided with connection means as is currently claimed”, the Office respectfully disagrees because display panels are known in the art to be multi-layered and thus does not rely on impermissible hindsight and instead the above assertion relies on the basic structure of a display panel known to one of ordinary skill in the art as evidenced by Kishimoto (US 2019/0196538) in Fig.1 and/or Kim et al. (US 2019/0334128) in Fig.3 clearly showing a display panel is multi-layered, as claimed.
Regarding Applicant’s argument that “Nakamura on the other hand likewise fails to teach or suggest a curved frame with a connection surface configured to couple to at least one LED module” and that “Supports 21 and 22 therefore do not form a curved frame as is currently claimed”, the Office respectfully agrees; however, the Office directs Applicant’s attention back to the combination made above with Pitcher in view of Nakamura where Pitcher discloses a connection surface configured to couple to at least one display module and Nakamura teaches at least one display module is at least one LED module. Therefore, the combination of Pitcher in view of Nakamura discloses the above limitation.
Furthermore, regarding Applicant’s argument that “component 11 is a display panel while component 12 is a protection cover 12”, the Office agrees that 12 is a protection cover; therefore, the LED display, as claimed, has been corrected to be the display elements in 15 as described in [0056] of Nakamura. However, the Office respectfully disagrees that 11 does not have a flexible substrate for the display elements in 15. In fact, Applicant’s argument that “a substrate and a display panel are inherently different objects” is incorrect since a display panel is known to one of ordinary skill in the art to comprise a substrate as evidenced in the response to arguments above and also directly in Nakamura in Fig.14 and [0160] where a display panel clearly comprises a substrate that also acts as a flexible support structure.
Regarding Applicant’s arguments that “Nakamura does not provide any incentive or teachings to those skill in the art which would suggest that the display panel is a suitable improvement over the display panel of Pitcher”, the Office respectfully disagrees and directs Applicant’s attention back to the motivation for utilizing Nakamura to modify Pitcher. The benefits of using a LED display over other types of conventional displays is known to one of ordinary skill in the art as evidenced by Guo et al. (US 2015/0192780) in [0003]. 
Lastly, regarding Applicant’s argument that “It would not be apparent to the one skilled in the art of easily deconstructable modular displays to modify the display panel of Nakamura in order for it to be combinable with Pitcher without rendering the modular display of Pitcher unsatisfactory for its intended purpose”, the Office respectfully disagrees because the technology is not limited to deconstructable modular displays as Applicant suggests, but instead to displays as a whole. However in fact, deconstructable modular displays using LEDs are still known to one of ordinary skill in the art as evidenced by Brashnyk et al. (US 2016/0210886) in Fig.1. Therefore, the benefits of an LED display motivate Nakamura to modify Pitcher without causing undue experimentation.
For the reasons provided above, it is believed that the Pitcher reference (alone, or as modified by Kishimoto above) in view of the Nakamura reference does teach the aforementioned limitations of claims 1 and 18, and the rejection above using the Pitcher reference in view of the Nakamura reference is maintained.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER RYAN HORTON whose telephone number is (571)272-3462. The examiner can normally be reached Monday - Friday 7:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.R.H./            Examiner, Art Unit 2835             

/STEPHEN S SUL/            Primary Examiner, Art Unit 2835